Exhibit 33.2 A Certification Pursuant To 18 U.S.C. Section. 1350CERTIFICATION PURSUANT TO 18 U.S.C. SECTION. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. ss. 1350, the undersigned officer of LGA Holdings, Inc. (the "Company"), hereby certifies that the Company's Annual Report on Form 10-KSB for the year ended June 30, 2007 (the "Report") fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: September 28, 2007 /s/ Sara Williams Sara Williams Treasurer (principal financial officer) The foregoing certification is being furnished solely pursuant to 18 U.S.C. ss.1350 and is not being filed as part of the Report or as a separate disclosure document.
